DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 14 JAN 2022 amendments to claim 1 obviate the objections noted in the previous Office action.
Double Patenting
See previous Office action for rule regarding nonstatutory double patenting.
Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent Number 10748914 (below, “Thirteen”) as evidenced in or in view of Chavan et al. (US 20150303206; below, “Chavan” – previously cited 10 AUG 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 1, Thirteen discloses the claimed invention except for “over an upper surface of a substrate”.
Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, teaches over an upper surface of a substrate (12 – c.f., [0015], [0017], claims 1, 6, 7, et seq.).
It would have been obvious … to modify the device of Thirteen as taught by Chavan. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, Thirteen discloses the claimed invention except for “the composite stack additionally comprises SiO2.”
e.g., Abstract, paragraphs [0001] to [0031], claims, teaches over a composite stack additionally comprises SiO2 (e.g., [0025]).
It would have been obvious … to modify the device of Thirteen as taught by Chavan. This is because: 1. such modification would involve well-known materials/processing; and/or 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim Rejections – 35 USC § 112
The 14 JAN 2022 amendments to claim 3 overcome the rejection noted in the previous Office action.
Claim Rejections – 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-14 and are rejected under 35 U.S.C. 103 as being unpatentable over Chavan as evidenced in or in view of Pandey et al.  (US 20150340372; below, “Pandey” – previously cited 10 AUG 2020 IDS noted reference). MPEP § 2143(A)-(G). The combined teachings of Chavan and Pandey render obvious the invention(s) described in claims 1 and 2.
RE 1, Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, discloses a ferroelectric capacitor, comprising:

    PNG
    media_image1.png
    873
    482
    media_image1.png
    Greyscale
	two conductive capacitor electrodes (14, 40) having ferroelectric material there-between (30); and
a composite stack (33) comprising different composition non-ferroelectric metal oxides (e.g., non-ferroelectric TiOx and TiON – [0027]) over an upper surface of a substrate (12); (see Pandey for: the different composition non-ferroelectric metal oxides being selected from among TiOx, AlOx, AI2O3, ScOx, SC2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx).
Chavan discloses the claimed invention except for the different composition non-ferroelectric metal oxides being selected from among TiOx, AlOx, AI2O3, ScOx, SC2O3, ZrOx, YOx, Y2O3 [sic], MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx. It would have been obvious … to use the noted metal oxides; since it has been held to be within the general skill … to select a known material … as a matter of obvious design In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Pandey’s ABSTRACT, paragraphs [0001] to [0093], especially [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6.
It would have been obvious … to modify Chavan as taught by Pandey so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, modified Chavan discloses the ferroelectric capacitor of claim 1 wherein the composite stack additionally comprises SiO2 (e.g., [0025]). See motivation to combine and analysis above in the rejection of claim 1.
RE 3, modified Chavan, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], claims, discloses a ferroelectric capacitor, comprising:
two conductive capacitor electrodes (14, 40) having ferroelectric metal-oxide material (30) there-between, the ferroelectric metal-oxide material (30) comprising one or more members of the group consisting of transition metal oxide, zirconium, zirconium oxide, hafnium, hafnium oxide, lead zirconium titanate, tantalum oxide, strontium oxide, strontium titanium oxide, titanium oxide, and barium strontium titanate (e.g., [0025]), and which may have dopant therein which comprises one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium, strontium, lutetium, dysprosium, gadolinium, praseodymium, chromium, niobium, 
non-ferroelectric material (e.g., 33) between at least one of the conductive capacitor electrodes (14, 40) and the ferroelectric metal-oxide material (30), the non-ferroelectric material (33) comprising a composite stack (see Pandey for: comprising at least two different non-ferroelectric metal oxide compositions selected from the group consisting of are selected from among TiOx, AlOx, Al2O3, ScOx, Sc2O3, ZrOx, YOx, Y2O3, MgOx, MgO, HfOx, SrOx, SrO, TaxOy, NbOx, GdOx, MoOx, RuOx, LaOx, VxOy, IrOx, CrOx, ZnOx, PrOx, CeOx, SmOx, and LuOx), the non-ferroelectric material (33) having an overall conductivity that is lower than the conductivity conductive capacitor electrode which the non-ferroelectric material (33) is more proximate.
It would have been obvious … to use the noted metal oxides; since it has been held to be within the general skill … to select a known material …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Pandey’s ABSTRACT, paragraphs [0001] to [0093], especially [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6.
It would have been obvious … to modify Chavan as taught by Pandey so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all KSR, 550 U.S. 398 (2007).
RE 4, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of IrOx, SrRuO3, RuOx, LSCO, TiSix, TaSix, RuSix, WNxSiy, Ru, TiAlN, TaN, WNx, TiSixNy, TaSixNy, RuSixNy, and RuSixTiyNz (e.g., [0017], [0028]). See motivation to combine and analysis above in the rejection of claim 3.
RE 5, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein each of the capacitor electrodes (14, 40) independently comprises one or more materials selected from the group consisting of RuOx, TiSix, TaSix, RuSix, Ru, TiAlN, TaN, TiSixNy, TaSixNy, and RuSixNy (e.g., [0017], [0028]). See motivation to combine and analysis above in the rejection of claim 3.
RE 6, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein the non-ferroelectric metal oxide compositions are independently selected from the group consisting of TiOx, AlOx, ZrOx, MgOx, HfOx, and NbOx. (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 7, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is TiOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 8, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is AlOx (e.g., Chavan’s [0025] and 
RE 9, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx.
RE 10, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is ZrOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 11, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is MgOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 12, modified Chavan discloses the ferroelectric capacitor of claim 6, wherein at least one of the non-ferroelectric metal oxide compositions is HfOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 13, modified Chavan discloses the ferroelectric capacitor of claim 3, wherein the ferroelectric metal-oxide material (30) comprises one or more members of the group consisting of zirconium, zirconium oxide, hafnium, hafnium oxide, lead zirconium titanate, tantalum oxide, strontium oxide, and strontium titanium oxide (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
RE 14, modified Chavan discloses the ferroelectric capacitor of claim 13, wherein at least one of the non-ferroelectric metal oxide compositions is NbOx (e.g., Chavan’s [0025] and Pandey’s [0040]-[0043], [0054], [0068], claims, and FIGS. 1 to 6). See motivation to combine and analysis above in the rejection of claim 3.
Claims 1-14 are rejected.
Remarks
The 14 JAN 2022 amendments (CLM) to claims 1 and 3 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 14 JAN 2022 rebuttal arguments (REM pages 8-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Applicants’ first assert that the examiner is mistaken in relying on Chavan as disclosing a composite stack 33 comprising metal oxides. Applicants further assert that Chavan teaches away from material 33 comprising metal oxide. REM pages 8-9. The Office finds applicants’ assertions to be unpersuasive.
Applicants’ first assertion is not persuasive because: 1. scope and contents of prior art (first Graham Factor) Maejima (US 6180971) and Amanuma (US 6188098), provide examples of non-ferroelectric dielectric oxides that are also non-ferroelectric metal oxides, such as (Sr,Ba)TiO3; 2. the first assertion unduly limits the scope of Chavan’s disclosure (e.g., non-ferroelectric dielectric oxide TiOx and non-ferroelectric dielectric oxynitride TiON – [0027], [0025]); 3. secondary reference Pandey does not criticize, discredit, or otherwise discourage the claimed invention noted in Chavan (cf. MPEP § 2143.01 I.); 4. claim rejections are based on the combined teachings of Chavan and Pandey; and 5. evidence does not exist of an explicit teaching indicating that Chavan and Pandey cannot be combined. The Office contemplates that features 
Applicants’ further assertion that Chavan teaches away from material 33 comprising metal oxide is not persuasive because applicants have failed to apply the proper legal standard for “teaching away.” A reference may be said to teach away when a person of ordinary skill, upon examining the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Haruna, 249 F.3d 1327 (Fed. Cir. 2001) (quoting Tec Air, Inc. v. Denso Mfg. Mich. Inc., 192 F.3d 1353, 1360 (Fed. Cir. 1999)). With regard to Chavan, it is noted that rather than “teaching away”, Chavan claims a method of forming a ferroelectric capacitor including at least one of a non-ferroelectric dielectric oxide, a non-ferroelectric dielectric oxynitride, and a non-ferroelectric dielectric carbon oxynitride. See claim 24 of Chavan. While Chavan may describe metal oxide formation as a less preferable alternative, Chavan does not discount or discredit metal oxide formation tantamount to teaching away from using metal oxides.
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive. Accordingly, claims 1-14 are rejected.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815